

117 HR 870 IH: National Broadband Plan for the Future Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 870IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Ms. Eshoo (for herself, Ms. Norton, Mr. Case, Mr. Thompson of Mississippi, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to update the national broadband plan, and for other purposes.1.Short titleThis Act may be cited as the National Broadband Plan for the Future Act of 2021.2.Update to national broadband plan(a)DefinitionsIn this section—(1)the term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Energy and Commerce of the House of Representatives;(2)the term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation;(3)the term Commission means the Federal Communications Commission;(4)the term COVID–19 pandemic means the outbreak and associated public heath, economic, and other societal effects of the Coronavirus Disease 2019 (COVID–19) related to the emergency declared by the Secretary of Health and Human Services on January 31, 2020, under section 319 of the Public Health Service Act (42 U.S.C. 247d), and any renewals thereof and any subsequent declarations by the Secretary of Health and Human Services related to the coronavirus;(5)the term E-Rate program means the program set forth under subpart F of part 54 of title 47, Code of Federal Regulations, or any successor regulations;(6)the term Lifeline means the program set forth under subpart E of part 54 of title 47, Code of Federal Regulations, or any successor regulations; and(7)the term national broadband plan means the plan required to be submitted by the Commission to the appropriate committees of Congress under section 6001(k) of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305(k)).(b)Update(1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall submit to the appropriate committees of Congress a report containing an update to the national broadband plan.(2)ContentsThe update to the national broadband plan required under paragraph (1) shall—(A)assess the progress of the United States in achieving the goals of the original national broadband plan during the 10-year period preceding the date of enactment of this Act;(B)reassess the areas of focus contained within the original national broadband plan, including through—(i)an analysis of the most effective and efficient mechanisms for ensuring access to broadband internet access service by all people of the United States; (ii)a detailed strategy for achieving— (I)affordability of broadband internet access service (including through Lifeline); and (II)maximum utilization of broadband internet access service, and the infrastructure with respect to that service, by the public; (iii)an evaluation of the status of deployment of broadband internet access service, including the progress of projects supported by the grants made pursuant to section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305); and (iv)a plan for use of broadband internet access service, and the infrastructure with respect to that service, in advancing racial justice, socioeconomic equity, consumer welfare, civic participation, public safety and homeland security, community development, health care delivery, energy independence and efficiency, education, worker training, private sector investment, entrepreneurial activity, job creation and economic growth, and other national purposes; (C)examine the effects of the COVID–19 pandemic on how the people of the United States—(i)learn, including— (I)an analysis of the nature and extent of gaps between students who have access to broadband internet access service at home and students who do not have access to such service; and(II)an identification of specific ways to close the gaps described in subclause (I), including through the E-Rate program and Lifeline;(ii)work, including by developing detailed proposals that could make working from home more practical for workers and more productive for employers;(iii)receive medical information and treatment, including by—(I)reviewing the adequacy and effectiveness of telemedicine programs implemented at the Federal and State levels; and(II)developing proposals for how the programs described in subclause (I) could be improved or expanded; and(iv)participate in civic communications, including by analyzing the effects that the COVID–19 pandemic and the infrastructure with respect to broadband internet access service in the United States have had on— (I)free expression and non-commercial speakers in the United States; and(II)the availability of credible news and information, including public health information, with respect to that pandemic;(D)analyze the change in reliance that the people of the United States will have on services enabled by broadband internet access service as a result of the COVID–19 pandemic; and(E)develop— (i)short-term proposals to address the reliance described in subparagraph (D); and(ii)a long-term plan to address any systemic privacy and security challenges associated with the use of services described in subparagraph (D).(3)Subsequent annual reportsNot later than 1 year after the date on which the Commission submits the report of the Commission required under paragraph (1), and annually thereafter, the Commission shall submit to the appropriate committees of Congress a report on the progress of the Commission in achieving the goals of the national broadband plan, as updated under this subsection.(4)Public availabilityThe Commission shall publish the report submitted under paragraph (1), and each report submitted under paragraph (3), on a publicly available website. (c)Authorization of appropriationsThere are authorized to be appropriated to the Commission such sums as may be necessary to carry out this section.